ORDER
The Office of Attorney Ethics having filed a petition with the Supreme Court on March 20,1996, recommending that SHIRLEY F. GAJEWSKI of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1983, be immediately temporarily suspended from the practice of law, and good cause appearing;
It is ORDERED that SHIRLEY F. GAJEWSKI is temporarily suspended from the practice of law, effective immediately, and until further Order of this Court; and it is further
*540ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by SHIRLEY F. GAJEW-SKI pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this. Court, for good cause shown, pending the further Order of this Court; and it is further
ORDERED that SHIRLEY F. GAJEWSKI be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20 dealing with suspended attorneys.